LAMBERT, Justice,
dissenting.
I dissent from the opinion and order of the Court to express my view that the punishment imposed is too severe.
There is no dispute that respondent took an excessive amount of time in discharging his duties as attorney for the decedents’ estates. This fact is mitigated, however, by lack of client cooperation in one instance and bona fide complexity of the estates in both instances. Significantly, there is no suggestion that respondent dealt improperly with any client funds or engaged in self-dealing. Moreover, prior to oral argument before the Board of Governors, respondent reimbursed the estate for the amount of the tax penalty imposed by the Kentucky Revenue Cabinet. Three members of the Board of Governors voted for a public reprimand and the trial commissioner who heard the evidence found the existence of mitigating factors in respondent’s conduct.
Respondent is fifty-seven years of age, a member of the Kentucky Bar Association for twenty-five years without any previous disciplinary action, and a Certified Public Accountant. SCR 3.380 authorizes imposition of various degrees of discipline upon a finding of guilt of unprofessional conduct. While the finding of guilt in this case is not unreasonable, a suspension from the practice of law is. Upon the facts presented, the Board of Governors and this Court’s majority have imposed one of the most severe forms of discipline rather than imposing a private reprimand or a public reprimand. When confronted with a disciplinary proceeding, in the absence of moral turpitude, wherein it appears that the attorney has made an honest mistake, we should take the opportunity to admonish appropriately but refrain from imposing punishment which will seriously disrupt the professional life of the attorney involved.
This would be a perfect case for imposition of a public reprimand. Due to neglect, agreed upon legal services were not timely performed, but the lawyer involved has a record which is otherwise unsullied and no appreciable harm came to the client. I would wager that upon the basis of a public reprimand, this lawyer would be forever admonished and that no further difficulties would be encountered.
COMBS and LEIBSON, JJ., join in this dissent.